                                                                                                      .?tl

                                                          I                     rtlrD lN couRT
                                                                                .ASHEVILLE,
                                                                                                      i{
                     IN THE LTNITED STATES DISTRICT C.URT t
                                                                                               NC

            FOR THE WESTERN DISTRICT OF NORTH                  CAROLINA           JUL   2I   2()2I
                                                                                                       a
                               ASHEVILLE DIVISION
                                                                           '   \r: rli'rHf?'"""-'El
                                                                                                             ;l
                                                                                                             J

                            DOCKET NO. I :20-CR-00102

LINITED STATES OF AMEzuCA
                                                   CONSENT ORDER AND
                                                 JUDGMENT OF FORFEITURE

AARON JOSHUA MILLS


       WHEREAS, the defendant, AARON JOSHUA MILLS, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
properfy described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l u.s.c. $ 853, 18 u.s.c. $ 924(d), and/or 28 u.s.c. S 24ot(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. crim. P.32.2(b)(l) & (cX2), the court finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty;




    Case 1:20-cr-00102-MOC-WCM Document 22 Filed 07/21/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting ofthe
stay and consents to forfeiture;

       WHEREAS. the undersigned United States Magistrare Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TF{EREFORE, IT IS HEREBY ORDERED THAT the foilowing
property is forfeited to the United States:

              Smith   &
                      Wesson M&P Shietd 9, 9mm caliber handgun, serial
             number HNJ7665; and
             Nine rounds of 9mm caliber ammunition.

       The United States Marshal and/or other property custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible propefty.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6).21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice ofsuch process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.


                                           2




    Case 1:20-cr-00102-MOC-WCM Document 22 Filed 07/21/21 Page 2 of 3
             Pursuant to Fed. R. Crim. P.32.2(b)(3). upon entry of this Order of Forfeiture,
       the United States Attomey's Office is authorized to conduct any discovery needed
       to identifr, locate or dispose of the property, including depositions, interrogatories,
       requests for production of documents and to issue subpoenas, pursuant to Fed. R.
       Civ. P.45.

               Following the Court's disposition of all timely petitions filed, a final order of
       forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
       party files a timely petition, this order shall become the final order and judgment of
       forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
       have clear title to the property and shall dispose of the property according to law.
       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
       shall be final as to defendant upon filing.

       SO AGREED:




6,)          THAN    E   LETZRING




       Defendant
                    -                  nv         ,n
      -,
                                                        --
       ALBERT I\4- MESSER
       Attorney for Defendant
                                                     -r-)rlq
                                                   Signed:                2l
                                                                               *
                                                                                   ,202t


                                                                             ALF
                                                   United States               Judge
                                                                     of North Carolina




           Case 1:20-cr-00102-MOC-WCM Document 22 Filed 07/21/21 Page 3 of 3
